Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are pending. 1-7 have been examined. Claims 1-7 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Karin Williams, Reg. No. 36,721 on 2/7/2022.

Claim 3 is amended as following:
(currently amended) The method of claim 1, wherein said semiconductor has a first permittivity, wherein said screening length is proportional to the square root root 

Allowable Subject Matter
Claims are 1-7 allowed. The following is an examiner’s statement of reasons for allowance: 

As per claim 1, 
Sverdlov et al. (Current Transport Models for Nanoscale Semiconductor Devices) teaches: 
driff-diffusion model having current continuity equations having drift-diffusion terms (p. 232 last paragraph – p. 233 last paragraph) and the Poisson equation connecting a charge distribution in order to obtain said potential distribution inside a simulation sample including a semiconductor, wherein said charge density is composed of the movement of plural electrons and plural holes, which carry charge inside said semiconductor, and the distribution of impurity ions which are doped in said semiconductor, wherein said impurity ions probabilistically replace lattice atoms or positive or negative ions, which form a crystal structure of said semiconductor, and then distribute randomly inside said semiconductor, (p. 231 ¶ 2-8, p. 256 ¶ 2-4);
Sverdlov et al. discusses long-wavelength approximation with respect to the distribution of said plural impurity ions is converted to be a continuous impurity charge density by said long wavelength approximation.
Sano (Physical Issues in Device Modeling: Length-Scale, Disorder, and Phase Interference), submitted by the Applicant in an IDS, teaches:
current continuity equations having drift-diffusion terms and the Poisson equation connecting a charge distribution in order to obtain said potential distribution inside a simulation sample including a semiconductor, wherein said charge density is composed of the movement of plural electrons and plural holes, which carry charge inside said semiconductor, and the distribution of impurity ions which are doped in said semiconductor, and screening of impurities (p. 1 right col. ¶ 2 - p. 2 left col. ¶ 4 & 6).
	However, Sverdlov et al. and Sano either alone or in combination do not teach the claim comprising these below limitations as recited in a whole:

generating a random dopant fluctuation model by applying current continuity equations having drift-diffusion terms and a Poisson equation connecting second order derivatives of a potential distribution to a charge distribution, wherein charge density is composed of the movement of plural electrons and plural holes, which carry charge inside said a semiconductor, and a distribution of plural impurity ions which are doped in said semiconductor, wherein said impurity ions probabilistically replace lattice atoms or positive or negative ions, which form a crystal structure of said semiconductor, and then distribute randomly inside said semiconductor; and
in the random dopant fluctuation model,
converting wherein one impurity ion among said plural impurity ions to be continuous by a long wavelength approximation,
converting wherein a charge of said one impurity ion to be a long wavelength impurity charge density, which corresponds to said one impurity ion, by the long wavelength approximation,
converting the distribution of said plural impurity ions’ charge to be a continuous impurity charge density by said long wavelength approximation, wherein said impurity charge density is a summation of plural long wavelength impurity charge densities which respectively correspond to said plural impurity ions, wherein said long wavelength impurity charge density is composed of a first term and a second term, wherein the first term is composed of a first charge density component converted from a first potential distribution calculated without a screening effect and a second charge density component converted from a second potential distribution with said screening effect, wherein said second term includes an electrostatic effect of an image charge positioned inside a dielectric film facing said semiconductor, wherein said image charge corresponds to said one impurity ion, and


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148